Citation Nr: 1545609	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, from July 1980 to July 1983 and from January 2003 to August 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that following a September 2011 VA PTSD examination, the examining psychologist determined that the Veteran did not meet the diagnostic criteria for PTSD.  Some VA treatment records subsequent to that date reflect a diagnosis of PTSD.  The Board finds that a new VA examination would aid in addressing the claim.

Relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the electronic claims file.  If no relevant records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  After the above has been completed, schedule the Veteran for a VA PTSD examination to determine whether he meets the diagnostic criteria for PTSD based on his alleged fear of hostile military activity during his service in the Persian Gulf in 2003.  The examiner should be advised that his other claimed stressors have not been verified.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of     the Veteran, the examiner should provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD based on his alleged fear of hostile military activity during his service in the Persian Gulf in 2003.  The examiner should provide a rationale for the opinion provided. 

3.  After completing the above development to the        extent possible and any additional development deemed necessary, the claim should be readjudicated.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

